December 02, 2005


Ms. Katherine S. Youngblood
Youngblood & Associates, PLLC
11510 Summerhill Lane
Houston, TX 77024

Ms. Alicia T. Tabor
Kruse Law Firm
3355 West Alabama, Suite 1050
Houston, TX 77098
Mr. Cameron Phair Pope
Andrews & Kurth, L.L.P.
600 Travis, Suite 4200
Houston, TX 77002

RE:   Case Number:  05-0605
      Court of Appeals Number:  14-03-01079-CV
      Trial Court Number:  2002-10214

Style:      STEPHANIE WORTHAM SMALLING, INDIVIDUALLY AND AS REPRESENTATIVE
      OF THE ESTATE OF SKYLER KENNEDY WORTHAM-KRAUSE
      v.
      MICHAEL O. GARDNER, M.D., NICHOLAS ZACHARIAS, M.D., BAYLOR COLLEGE OF
      MEDICINE AND ITS DIVISIONS BAYLOR PERINATAL ASSOCIATES AND BAYLOR
      NEONATOLOGY ASSOCIATES, AND ST. LUKE'S EPISCOPAL HOSPITAL

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced case.  (Justice Willett not sitting)
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |